IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-76,786-02




EX PARTE ROBERT SPARKS

 


ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. W08-01020-J(B) IN THE CRIMINAL DISTRICT COURT NO. 3
DALLAS COUNTY



           Per curiam.

O R D E R

           This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.

           In 2008, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071, and the trial court, accordingly,
set punishment at death.  This Court affirmed applicant’s conviction and sentence on direct
appeal.  Sparks v. State, No. AP-76,099 (Tex. Crim. App. October 20, 2010) (not designated
for publication).  Applicant filed his initial post-conviction application for writ of habeas
corpus in the convicting court in 2010, and this Court denied relief in 2011.  Applicant then
filed an application for a writ of habeas corpus in federal district court.  See Sparks v.
Stephens, No. 3:12-CV-469-N, Document 33 (N.D.-Dallas Div., January 13, 2014).  The
federal district court stayed the proceedings to give applicant an opportunity to exhaust his
claims in state court.  Id.  Applicant then filed this subsequent application for writ of habeas
corpus in the convicting court on February 21, 2014.  The convicting court forwarded this
application to this Court, where it was received on April 7, 2014.  Art. 11.071, § 5(b)(1).
           We have reviewed this subsequent application and find that the allegation fails to
satisfy the requirements of Article 11.071, § 5(a).  Accordingly, we dismiss the application
as an abuse of the writ without considering the merits of the claim.  Art. 11.071, § 5(c).
           IT IS SO ORDERED THIS THE 14TH DAY OF MAY,  2014.
Do Not Publish